     Case 3:20-cv-01490-TWR-AGS Document 13 Filed 11/16/20 PageID.405 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    AARON RAISER,                                       Case No.: 20-CV-1490 TWR (AGS)
12                                       Plaintiff,
                                                          ORDER (1) ACCEPTING FILING
13    v.                                                  FEE AS TIMELY, AND
                                                          (2) DENYING WITHOUT
14    THE UNITED STATES DISTRICT
                                                          PREJUDICE WAIVER OF PACER
      COURT FOR THE SOUTHERN
15                                                        FEES
      DISTRICT OF CALIFORNIA, et al.,
16                                    Defendants.         (ECF No. 12)
17
18         Presently before the Court is Plaintiff Aaron Raiser’s Ex Parte Application for Order
19   Allowing (1) Filing Fee Paid Nunc Pro Tunc, and (2) PACER Access IFP (“Ex Parte
20   App.,” ECF No. 12), which was accepted on discrepancy. (See ECF No. 11.) Plaintiff
21   explains that he timely paid his filing fee by October 26, 2020, but that it was mistakenly
22   returned. (See Ex Parte App. at 2; see also Ex. 1.) The Court therefore GRANTS IN
23   PART Plaintiff’s Ex Parte Application and DEEMS Plaintiff’s filing fee timely pursuant
24   to the Honorable Dana M. Sabraw’s September 11, 2020 Order. (See ECF No. 5.)
25         Plaintiff also “asks for PACER access IFP in all courts in this court, the central
26   district of California, district of Utah, the district of Columbia and the southern District of
27   Ohio federal courts, and the courts of appeals over those courts, the 9th Circuit, 10th
28   Circuit, 6th Circuit and the circuit court of appeals for the DC and his cases in those courts.”

                                                      1
                                                                                 20-CV-1490 TWR (AGS)
     Case 3:20-cv-01490-TWR-AGS Document 13 Filed 11/16/20 PageID.406 Page 2 of 2



 1   (See id. at 3.) “Exemptions from PACER user fees are uncommon,” Katumbusi v. Gary,
 2   No. 2:14-CV-1534 JAM AC, 2014 WL 5698816, at *4 (E.D. Cal. Oct. 30, 2014), and may
 3   be granted only when “those seeking an exemption have demonstrated that an exemption
 4   is necessary in order to avoid unreasonable burdens and to promote public access to
 5   information.” United States Courts, Electronic Public Access Fee Schedule, https://www.
 6   uscourts.gov/services-forms/fees/electronic-public-access-fee-schedule      (last   accessed
 7   Nov. 11, 2020); see also Emrit v. Cent. Payment Corp., No. 14-CV-00042-JCS, 2014 WL
 8   1028388, at *3 (N.D. Cal. Mar. 13, 2014).
 9         Plaintiff has introduced evidence of his limited finances. (See Ex Parte App. at 4.)
10   Rather than proceed in forma pauperis in this action, however, Plaintiff elected to pay the
11   full $400 filing fee. (See ECF Nos. 2, 4, 12.) By contrast, “[t]he cost of using PACER is
12   very modest.” Givens v. City & Cty. of San Francisco, No. C 06-2505 MHP (PR), 2009
13   WL 650264, at *4 (N.D. Cal. Mar. 10, 2009); see also Katumbusi, 2014 WL 5698816, at
14   *4. Further, it appears that Plaintiff mainly seeks access to the documents filed in his own
15   cases. (See Ex Parte App. at 3–4.) Absent information regarding the specific cases to
16   which Plaintiff requires access, “the court will not give him carte blanche to access through
17   PACER the documents filed not only in his case but in thousands of cases throughout the
18   federal court system.” See Givens, 2009 WL 650264, at *4. The Court therefore concludes
19   that Plaintiff has not met his burden, see, e.g., Emrit, 2014 WL 1028388, at *3 (N.D. Cal.
20   Mar. 13, 2014) (citing Givens, 2009 WL 650264, at *4), and DENIES WITHOUT
21   PREJUDICE Plaintiff’s request for a waiver of PACER fees.
22         IT IS SO ORDERED.
23
24   Dated: November 16, 2020
25
26
27
28

                                                   2
                                                                              20-CV-1490 TWR (AGS)
